2020 IL App (1st) 163031


                                                                            FIRST DISTRICT
                                                                            SIXTH DIVISION
                                                                            July 31, 2020



No. 1-16-3031

THE PEOPLE OF THE STATE OF ILLINOIS,                 )       Appeal from the
                                                     )       Circuit Court of
                       Plaintiff-Appellee,           )       Cook County.
                                                     )
v.                                                   )       No. 07 CR 1130
                                                     )
ROSCOE WOODS,                                        )       Honorable
                                                     )       Stanley J. Sacks,
                       Defendant-Appellant.          )       Judge Presiding.

       JUSTICE HARRIS delivered the judgment of the court, with opinion.
       Presiding Justice Mikva and Justice Cunningham concurred in the judgment and opinion.

                                             OPINION

¶1     Defendant, Roscoe Woods, appeals the order of the circuit court denying him leave to file

a successive postconviction petition. On appeal, defendant contends that this court should remand

for second-stage proceedings, where (1) an attached affidavit sufficiently supported his claim of

actual innocence by stating that the affiant pointed a gun at defendant causing defendant to

discharge his firearm in self-defense and (2) the mandatory 25-year firearm enhancement resulted

in a sentence that violated the proportionate penalties clause of the Illinois Constitution. For the

following reasons, we affirm the court’s denial as to defendant’s proportionate penalties claim.

However, we reverse the denial as to defendant’s actual innocence claim and remand for second-

stage proceedings.
No. 1-16-3031


¶2                                       I. JURISDICTION

¶3     Defendant prematurely filed his notice of appeal on October 4, 2016. On July 26, 2018, the

supreme court entered a supervisory order allowing defendant to file a late notice of appeal.

Accordingly, this court has jurisdiction pursuant to article VI, section 6, of the Illinois Constitution

(Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court Rule 651(a) (eff. July 1, 2017), governing

appeals in postconviction proceedings.

¶4                                       II. BACKGROUND

¶5     On December 11, 2006, Chicago police officer Lee Trevino was shot and injured on

Division Street in Chicago, Illinois, after responding to a disturbance at nearby Clemente High

School. On the first day of defendant’s trial, the State filed a motion in limine seeking to introduce

evidence that on the day of the shooting, at approximately 8 a.m., defendant approached Terrell

Durham in the same general area of the incident. Durham would testify that defendant had a silver-

colored pistol in his waistband and said, “What you be about Cobra.” Durham responded that he

was not a Cobra but a member of a different gang. Defendant then walked away saying he did not

have a problem with Durham. The State argued that this other-crimes evidence was relevant to

establish defendant’s intent and motive in firing the gun, as well as his state of mind. The State

also argued that this evidence was relevant to negate the defenses of an innocent frame of mind,

mistake, necessity, and self-defense.

¶6     Defense counsel argued that the incident was prejudicial and not relevant. Specifically,

counsel stressed that the shooting was a separate incident that occurred at a different time of day

and the evidence was prejudicial because the jury could infer that defendant was predisposed to

violence on the day of the shooting. In ruling on the motion, the trial court barred the evidence as

                                                     -2 -
No. 1-16-3031


inadmissible in the State’s case-in-chief. The court, however, pointed out that defendant had raised

the affirmative defenses of self-defense and necessity. The trial court cautioned that the other-

crimes evidence may be admissible in rebuttal if defendant opened the door “depending on what

the defense offers or brings out on his examination of the witnesses.

¶7     At trial, Officer Michael Komo testified that, at about 2:30 p.m. on the day of the shooting,

he was assigned to a disturbance at the Division Street and Western Avenue bus stop near Clemente

High School. He testified that he and Officer Lee Trevino were in uniform and drove a marked

police car to the area near the bus stop. He stated that the Spanish Cobras and the Maniac Latin

Disciples were the primary gangs operating in the area. The two gangs “don’t get along,” and he

saw Spanish Cobra gang signs being “thrown up.” Officer Komo observed six kids fighting and

then running westbound on Division Street past the marked police car. The kids continued fighting,

shoving each other, “throwing up gang signs,” and shouting gang words at each other. There were

about 30 other people on the street at the time.

¶8     The officers approached, and when he was 15 to 20 feet from the fight, Officer Komo

identified himself as a Chicago police officer and shouted “get out of here, break it up” while

waving his baton. He identified defendant as one of the kids fighting and testified that defendant

was wearing a thigh-length coat with fur around the collar. When he shouted for the crowd to

disperse, the kids involved in the fight looked at him and started to run. Defendant was running

away from him on Division Street. As defendant passed Campbell Avenue, he turned around,

reached in his waistband, and produced a gun. Facing Officer Komo, defendant fired five or six

shots in the officers’ direction. Officer Trevino, who was hit in the arm, shouted “I’m hit.” Both



                                                   -3 -
No. 1-16-3031


officers took cover behind a parked car. After the shooting, Officer Komo observed spent

cartridges on the ground where defendant had fired his gun.

¶9     Danate Barnes testified that he was in the area when the fight occurred. He stated that

defendant, whom he knew as “Nu-Nu,” was a member of the Maniac Latin Disciples gang. Barnes

did not know defendant’s real name. He testified that defendant and another Maniac Latin

Disciples gang member, “Buckaroo,” walked past members of the Spanish Cobras gang and they

began verbally insulting each other. Defendant and Buckaroo walked away from the Spanish

Cobras, but the Spanish Cobras followed them. At some point, the altercation turned physical, and

Barnes ran away because he heard gunshots.

¶ 10   Kenyon Taylor testified that, on the day of the incident, he was at his girlfriend’s house

approximately four blocks from Clemente High School. Taylor knew defendant because he was

friends with defendant’s cousin. He testified that both defendant and defendant’s cousin were

members of the Maniac Latin Disciples gang. On the day of the incident, defendant came to the

house and rang the doorbell. Defendant was wearing a black coat with fur on it, and he looked

“rough,” “scared,” and “nervous.” Defendant told Taylor that he was “in a jam” and he might have

shot a police officer. He asked Taylor to stash a black handgun for him, but Taylor refused.

¶ 11   The State also called Torrey Davis, who had previously given a written statement to the

police and had testified before a grand jury. At trial, Davis identified defendant, whom he knew as

both Roscoe Woods and “Nu-Nu.” He testified that he did not know if defendant was a member

of the Maniac Latin Disciples gang. On the day of the incident, Davis saw a Hispanic man fighting

with an African-American man, and they were the only two people fighting in the street. He



                                                  -4 -
No.1-16-3031


testified he also saw a Hispanic man with a silver gun in the alley. The man with the silver gun

had a mask over his face. Davis denied seeing defendant fighting, running, or shooting.

¶ 12   Assistant State’s Attorney (ASA) Susan Jakubiak read into evidence Torrey Davis’s

written statement, which he had provided a few days after the shooting. Davis was 14 years old at

the time of the incident, and although he socialized with the Maniac Latin Disciples gang, he was

not actually in the gang. Davis knew defendant as “Nu-Nu” and knew that he was a member of the

Maniac Latin Disciples gang. Davis stated that at the time of the incident, he saw defendant with

“Buckaroo, G-Money, and Little Feasy.” Davis was walking with the group when a Spanish Cobra

gang member came up to them and asked if they were Maniac Latin Disciples. The Spanish Cobra

then took off his shirt and curled his index finger to appear as though he was pulling the trigger of

a gun. Davis did not actually see a gun, but he believed that the Spanish Cobra was signaling for

someone to bring him a gun. Six other Spanish Cobras joined the original Spanish Cobra, and

Davis, along with defendant, Buckaroo, G-Money, and Little Feasy, began to run. More Spanish

Cobras appeared, and defendant pulled a black gun out of his waistband. When defendant held the

gun like he was going to shoot, Davis told him not to shoot because there was a little girl present.

Defendant put the gun in his pocket. The group ran about four more steps when Buckaroo said to

defendant, “Why are you running, don’t you got the banger?” Defendant then pulled the gun out

of his pocket, stopped, and turned around. Davis heard five or six shots coming from defendant’s

direction. ASA Jakubiak testified that, at the time he gave his statement, Davis never told her about

a Hispanic gentleman on the street with a silver handgun. ASA Sabra Ebersole testified regarding

Davis’s testimony before the grand jury, which was substantially similar to the written statement




                                                -5-
No.1-16-3031


he provided to ASA Jakubiak. ASA Ebersole testified that Davis never told her about a Hispanic

man with a silver gun.

¶ 13   Officer Trevino testified as the State’s final witness. His testimony was substantially

similar to Officer Komo’s regarding their drive to the scene of the fight, the number of people

fighting, and the location of the fight. He testified that, during the incident, his attention was

focused on a Hispanic man who had his shirt off and was flashing gang signs. He then heard five

or six shots fired in front of him in quick succession. He did not see who fired the shots. After he

was hit by one of the shots, he and Officer Komo retreated for cover behind a parked car.

¶ 14   Defendant, who was 17 years old at the time of the incident, testified on his own behalf.

He stated that, at approximately 2:30 p.m. on the day of the incident, he got off the bus at the

intersection of Division Street and Western Avenue to go to his grandmother’s house, which was

three or four blocks from the bus stop. As he got off the bus, a crowd of people asked him if he

was a Maniac Latin Disciple. He answered that he was not a Maniac Latin Disciple and kept

walking. Defendant testified that one of the people in the crowd accused him of being a Maniac

Latin Disciple because his cousin was a member of the gang. He knew of them, but he was not a

member of the gang. Defendant’s cousin was killed a month earlier on his grandmother’s porch.

¶ 15   His cousin’s friends, Little Feasy, G-Money, and Buckaroo, were standing by the bus stop,

and they told defendant they would walk with him for safety. As defendant’s group walked,

another group approached from the front and said, “y’all Maniacs.” Defendant testified that Little

Feasy replied and a fight ensued. Defendant continued walking until some Hispanic men stopped

him. One of the men signaled for a gun before running away.




                                               -6-
No.1-16-3031


¶ 16   Defendant then saw a man come out of the alley, running toward him with a silver gun.

Defendant ran, but when the man with the silver gun aimed at him, defendant shot his gun. He

testified that, when he shot the gun, his head was facing forward to see where he was running and

the gun was behind him. He did not look back or see where his gun was pointed. Defendant testified

that he was scared he was going to get shot because his cousin had recently been killed. He denied

telling Kenyon Taylor that he may have shot a police officer. He also denied participating in the

fight. Instead, he was running away from it. Defendant stated that he was not in the area on the

morning of the incident and he did not have any contact with Terrell Durham.

¶ 17   After the defense rested, the State renewed its motion in limine to call Durham in rebuttal

to negate defendant’s claims of self-defense, necessity, and mistake. Defense counsel argued that

defendant’s testimony was vague regarding whether he was in the area at the time of the incident

and that too much time separated the two incidents. The trial court allowed the State to call

Durham, reasoning that the evidence was permissible to show defendant’s intent and motive and

the absence of mistake.

¶ 18   Durham testified that at 8 a.m. on the morning of the incident, defendant, whom he knew

as “Sto,” said to him, “what you be about Cobra.” Durham identified defendant in open court.

Defendant showed him a silver-colored pistol on his waist. Durham responded that he was a

“G.D.,” and defendant responded, “My problem is not his.” Durham interpreted this to mean that

defendant did not have a problem with him.

¶ 19   The State also called Rosalinda Taufique and Detective Michael Landano in rebuttal. The

prosecutor informed the court that the detective was to testify to a conversation he had with

defendant at the time of his arrest and that Taufique was going to testify that she saw the shooting.


                                                -7-
No.1-16-3031


Specifically, her testimony would contradict defendant’s testimony as to the position of his body

at the time of the shooting.

¶ 20   Defense counsel objected to Taufique’s testimony, arguing that it would be cumulative to

Officer Komo’s testimony, that the State had an opportunity to call Taufique during its case-in-

chief, and that her testimony would not specifically rebut defendant’s testimony. Defense counsel

also argued that the State violated discovery rules by not tendering Taufique’s statement regarding

the positioning of the shooter to the defense. The State responded that the reports disclosed that

Taufique observed a male with a gun discharging the weapon as he ran past her store. The trial

court overruled defendant’s objection and allowed Taufique to testify.

¶ 21   Taufique testified that, on the day of the incident, she was in her store on Division Street.

Looking out her window, she saw people running. One of them stopped, turned, and fired five

shots. Taufique indicated that the shooter’s left elbow was bent and his right arm was across the

left arm. Taufique recalled that the shooter was an African-American male, but she could not see

his face. She could not identify the shooter other than the fact that he wore a long black coat. On

cross-examination, Taufique stated that in her first interview she did not tell the police the manner

in which the shooter shot the gun, but she gave that information during her second interview.

¶ 22   Detective Landano testified that, shortly after defendant’s arrest, defendant denied shooting

a gun or even having a gun. Defendant never told him that he saw a Hispanic male with a gun.

¶ 23   Following closing arguments, the jury found defendant guilty of attempted murder and

aggravated battery with a firearm. The jury also found defendant personally discharged a firearm

causing severe bodily injury.




                                                -8-
No.1-16-3031


¶ 24    Defendant filed a motion for a new trial pursuant to section 116-1 of the Code of Criminal

Procedure of 1963 (725 ILCS 5/116-1 (West 2008)). Defendant argued that the trial court erred in

allowing Rosalinda Taufique to testify as a rebuttal witness because her testimony improperly

added evidence that was available for the State to use in its case-in-chief. Defendant also argued

that Taufique’s testimony severely prejudiced him and denied him a fair trial. The trial court denied

defendant’s motion.

¶ 25    At defendant’s sentencing, he expressed remorse for his actions. The State presented a

victim impact statement from Officer Trevino, which stated: “I hope [defendant’s] stay in prison

will change [him], and this change, either good or bad, will rest solely on his shoulders.” The court

acknowledged the officer’s statement that defendant should “give [himself] a chance” when he

gets out and “[h]opefully, he’ll change for the better.” The court noted that defendant was

“[s]eventeen years old, really no record of any significance. *** But the law says what the law

says.” The court stated that defendant fired a gun, causing serious injury to another, and he must

face the consequences of his actions. The trial court sentenced defendant to 33 years’ imprisonment

for attempted first degree murder, which included a mandatory 25-year firearm enhancement.

¶ 26    Defendant appealed, arguing that (1) the trial court allowed the State to introduce improper

evidence in rebuttal, (2) the prosecutor’s closing remarks distorted the burden of proof and

improperly argued the credibility of a police officer as a witness, (3) the trial court violated Illinois

Supreme Court Rule 431(b) (eff. July 1, 2012) during voir dire, and (4) defendant was entitled to

seven additional days of presentence credit. This court affirmed defendant’s conviction and

sentence but ordered the mittimus corrected. People v. Woods, 2011 IL App (1st) 091959.




                                                  -9-
No.1-16-3031


¶ 27   On September 7, 2012, defendant filed a pro se postconviction petition in which he alleged,

inter alia, that his trial attorney was ineffective for failing to present a surveillance video that

would have corroborated his self-defense claim. Defendant alleged that the video showed

        “an unidentified individual wearing a black skull cap, black hoodie and some blue jeans

        come running out of an alley on Campbell Street toward the intersection of Campbell and

        Division Avenue with a gun in his hand, pointed towards a group of people who are

        standing in the middle of the street at the intersection of Campbell and Division.”

¶ 28   Defendant attached correspondence between him and his previous appellate attorney. In

one letter, dated October 2010, appellate counsel informed defendant that trial counsel believed

the video supported the State’s version of the events. In May 2011, appellate counsel stated that

trial counsel had provided her with the video but, because it was not presented at trial, it could not

be used on direct appeal. In October 2011, appellate counsel informed defendant, that although

she had the video, she could not prepare an affidavit regarding its contents because she had no

personal knowledge of the events depicted on the video. Appellate counsel indicated, however,

that defendant could prepare an affidavit as to its contents or have a family member set up a time

to view the video. Defendant also attached a statement from Adrian Gomez, who stated that he

saw a masked man firing a silver pistol at the crowd and he viewed the surveillance video while

in custody and saw the masked man on the video. Gomez explained in his statement that he was

incarcerated and could not get his signature notarized.

¶ 29   The circuit court dismissed defendant’s petition as frivolous and patently without merit.

The court noted that defendant had not attached the actual video even though his appellate counsel

could have provided him with a copy. Nevertheless, the court found that the unrebutted record


                                                - 10 -
No.1-16-3031


showed that trial counsel’s decision not to present the video was strategy because he believed the

tape “tended to corroborate the State’s version of what happened on the day of the shooting.” The

court also concluded that the video would have been cumulative to the evidence presented at trial

because defendant and Davis testified that they saw a man come out of the alley holding a silver

gun. This court affirmed the summary dismissal, finding that defendant failed to comply with the

postconviction statute’s evidentiary requirement regarding the surveillance video or provide an

explanation for why he did not do so. People v. Woods, 2015 IL App (1st) 130131-U.

¶ 30    On April 2, 2016, defendant filed a motion for leave to file a successive postconviction

petition. Defendant’s successive petition alleged (1) ineffective assistance of trial counsel,

(2) actual innocence where he shot his gun in self-defense, (3) that his sentence of 33 years’

imprisonment violated the proportionate penalties clause of the Illinois Constitution because he

was 17 years old when the incident occurred and the mandatory firearm enhancement of 25 years

removed discretion from the trial court in imposing his sentence, (4) ineffective assistance of

appellate counsel, and (5) that his sentence was unconstitutional and void. 1

¶ 31    Defendant attached an affidavit in which he stated that, on the day of the incident, he found

himself in the middle of a gang conflict as he was walking to his grandmother’s house. Several

members of the Spanish Cobras started chasing defendant, but he slowed down once he reached

the intersection of Campbell Avenue and Division Street because he wanted to make sure his




        1
          In his opening brief, defendant raises issues regarding his actual innocence and proportionate
penalties claims. Therefore, those are the only issues we will address in this appeal. See Vancura v.
Katris, 238 Ill. 2d 352, 369 (2010) (finding that “the failure to argue a point in the appellant’s opening
brief results in forfeiture of the issue”).

                                                    - 11 -
No.1-16-3031


cousin and friends were all right and he “wasn’t being chased anymore.” While defendant waited,

he

       “noticed ‘an individual (who is now known as Hector Torres) come running out of the alley

       on Campbell Street with his right arm extended in front of his body pointing a gun at me

       and the crowd of people who are standing at the intersection of Campbell and Division

       Avenue.’ This all can be seen on the video footage which was shown to me by trial counsel

       several times.”

¶ 32   Defendant’s successive petition also included a signed and notarized affidavit from Hector

Torres. Torres admitted that he was the “Hispanic guy” who came out of the alley and pointed a

gun at defendant, causing defendant to shoot in self-defense.

¶ 33   In his affidavit, Torres stated that he was a member of the Spanish Cobras and was in the

area at the time of the shooting. He participated in a fight between other Spanish Cobras and

defendant and the Maniac Latin Disciples. Torres’s statement continued:

       “So when I seen [defendant] and the other individuals, I feared they were coming for

       retaliation because the Maniacs and Cobras don’t get along and it was suspected that the

       Cobras had killed [defendant’s] cousin. So I ran to a nearby alley on Campbell that’s a few

       feet away from the intersection of Campbell and Division to retrieve one of the firearm

       [sic] we (Spanish Cobras) had hidden in this alley and as I was coming out of the alley

       that’s when I seen [defendant] and the other individuals standing at the intersection of

       Division and Campbell still watching the fight which I then ran towards them aiming a

       silver .38 handgun trying to scare them off the scene and that’s when I seen [defendant]

       running away firing shots simultaneously behind him.”


                                              - 12 -
No.1-16-3031


Torres stated that he was “placed under arrest and interrogated for the shooting of Chicago Police

Officer Lee Trevino *** and [he] wasn’t complying.” He was then shown a video by police which

depicted him “running toward a crowd of people with a firearm in my hand aimed at [defendant]

and several other individuals ***which I then waived [sic] my weapon pointing at [defendant] and

the other individuals trying to scare them away.” Torres claimed that he was beaten by Chicago

police and forced to provide a prior written statement identifying defendant as the shooter. As he

stated in his affidavit:

          “I was told by the police that they knew who was doing the shooting and they had two to

          three people pointing the finger at [defendant] and suggested I do the same because if I

          didn’t comply they were going to charge me so I signed a written statement against

          [defendant] saying he was the shooter and shot the police. But deep down inside I knew

          [defendant] only fired his weapon do [sic] to my actions that day.”

In his petition, defendant stated that, although Torres was listed as a witness on the State’s

discovery answer, Torres was never presented as a witness for the State. Defendant did not

discover the identity of the person who pointed a gun at him until 2014 when “while incarcerated

Mr. Torres sent [him] this affidavit.” Prior to receiving Torres’s affidavit, defendant could not

know that Torres would acknowledge that defendant fired his gun because of Torres’s actions.

¶ 34      Defendant attached a February 10, 2015, letter from former appellate counsel Elena B.

Penick, who mentioned the surveillance video and indicated that she had a copy, which she offered

to let defendant’s family view, but “no one ever came to do that.” She stated that she would give

the video to defendant’s parents (or anyone defendant requests) to support his postconviction

claims.


                                                - 13 -
No.1-16-3031


¶ 35   The circuit court denied defendant leave to file a successive petition. The court found that

Torres’s affidavit was insufficient to support defendant’s claim of actual innocence because “this

evidence tends to inculpate petitioner [insofar as] Torres states that he observed [defendant] firing

shots on the day in question [and] at best, this affidavit challenges the sufficiency of the evidence

presented at trial with regard to [defendant’s] affirmative defense, but such a claim is not

cognizable” as actual innocence. The circuit court noted that defendant had submitted a CD-ROM,

which he alleged contained the surveillance video corroborating Torres’s statements in his

affidavit. The court “made multiple attempts to view the video footage *** using different devices

and software” but “was unable to locate any usable data on the disc, so the purported evidence

cannot be considered.” However, the court found that, even if the video supported defendant’s

claim of actual innocence, it was not newly discovered.

¶ 36   The court further found that defendant failed to show cause and prejudice as to his

proportionate penalties claim because the case on which it is based, Miller v. Alabama, 567 U.S.

460 (2012), was decided prior to filing his first postconviction petition, and Miller applied only to

juvenile defendants who received mandatory life sentences. Additionally, section 5-4.5-105 of the

Unified Code of Corrections (730 ILCS 5/5-4.5-105 (West 2016)), which rendered the firearm

enhancement discretionary in sentencing juveniles, applied only to offenses occurring on or after

January 1, 2016. Defendant filed this appeal.

¶ 37                                      III. ANALYSIS

¶ 38   The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2016)), provides

a procedure through which a defendant may attack his conviction by asserting that it resulted from

a “substantial denial” of his or her constitutional rights. A postconviction petition is not an appeal


                                                - 14 -
No.1-16-3031


from the conviction judgment; rather, it is a collateral attack on the trial court proceedings. People

v. Tate, 2012 IL 112214, ¶ 8. “Thus, issues raised and decided on direct appeal are barred by

res judicata, and issues that could have been raised but were not are forfeited.” Id.

¶ 39   The Act contemplates the filing of one postconviction petition. People v. Pitsonbarger,

205 Ill. 2d 444, 456 (2002). Therefore, successive petitions are generally disfavored by the courts,

and defendant must obtain leave of court to file a successive postconviction petition. People v.

Sutherland, 2013 IL App (1st) 113072, ¶ 16. In considering a successive petition, the circuit court

determines whether it (1) states a colorable claim of actual innocence or (2) establishes cause and

prejudice. People v. Edwards, 2012 IL 111711, ¶¶ 22-23, 28. We review the circuit court’s

determination de novo. People v. Warren, 2016 IL App (1st) 090884-C, ¶¶ 74-75.

¶ 40   Defendant first contends that the circuit court should have granted him leave to file his

successive petition where his claim of actual innocence, based on a theory of self-defense, was

supported by Torres’s affidavit. Leave to file a successive petition should be granted if the petition

and supporting documents raise the probability that “ ‘it is more likely than not that no reasonable

juror would have convicted [defendant] in the light of the new evidence.’ ” Edwards, 2012 IL

111711, ¶ 24. The circuit court should deny leave only where, as a matter of law, the petition sets

forth no colorable claim of actual innocence. Id.

¶ 41   An actual innocence claim does not merely challenge the sufficiency of the State’s

evidence against defendant. People v. Collier, 387 Ill. App. 3d 630, 636 (2008). “Rather, the

hallmark of ‘actual innocence’ means ‘total vindication,’ or ‘exoneration.’ ” Id. (quoting People

v. Savory, 309 Ill. App. 3d 408, 414-15 (1999)). Section 7-1 of the Criminal Code of 2012 (720

ILCS 5/7-1 (West 2016)), titled “Use of force in defense of person,” provides that “[a] person is


                                                - 15 -
No.1-16-3031


justified in the use of force against another when and to the extent that he reasonably believes that

such conduct is necessary to defend himself or another against such other’s imminent use of

unlawful force.” Since “[s]elf-defense is a justifying or exonerating circumstance” under the

statute (People v. Eveans, 277 Ill. App. 3d 36, 47 (1996)), we find that it may serve as the basis of

defendant’s actual innocence claim. See People v. Wingate, 2015 IL App (5th) 130189, ¶ 35

(recognizing that evidence leading “to the defendant’s complete acquittal, on the basis of self-

defense,” may arguably be considered exonerating “to the extent it could support a claim of actual

innocence”).

¶ 42   To set forth a claim of actual innocence, defendant must show that the evidence in support

of his claim was newly discovered, material and not merely cumulative, and of such a conclusive

character that it would probably change the result on retrial. People v. Jones, 2017 IL App (1st)

123371, ¶ 43. Newly discovered evidence is evidence that was not available at trial, such that

defendant could not have discovered the evidence earlier through due diligence. People v. Barrow,

195 Ill. 2d 506, 541 (2001). On this issue, we find People v. Molstad, 101 Ill. 2d 128 (1984),

instructive. While Molstad concerned new evidence in the context of a motion for a new trial, our

supreme court’s analysis of the issue involved the same factors we must consider in disposing of

defendant’s actual innocence claim.

¶ 43   In Molstad, the defendant was convicted of aggravated battery and criminal damage to

property. Id. at 130. The evidence at trial showed that, while in the parking lot of a liquor store,

Thomas Bonner spotted Michael Patterson in a van and punched Patterson in the face. Bonner

dragged Patterson out onto the pavement. They began to fight, and Bonner punched Patterson




                                               - 16 -
No.1-16-3031


several times and kicked him in the face. The defendant, who was a bystander, broke up the fight.

Patterson vowed revenge as he lay on the pavement. Id. at 131.

¶ 44   Around 11:50 p.m. that evening, as Bonner drove with his sister Sandy and his girlfriend

Wendy Albritton, several vehicles surrounded Bonner, forcing him to stop. Around 8 to 10 people

got out of the vehicles and began attacking Bonner’s car with baseball bats and lead pipes. Sandy

screamed and ran to neighboring houses for assistance. Albritton stated that she saw the defendant

strike the back window of the car. Id. She also observed David Kent, Mike Guerra (actual name

Geary), David Kroll, and Mike Schmidt attacking the car. Although Sandy identified several

assailants in open court, she did not testify that the defendant was present. Id. at 131-32. Bonner

was hit in the head with a bat, and he ran away, falling into a ditch. After he fell, he was struck

repeatedly with lead pipes and baseball bats. Bonner was hospitalized for six days and sustained

multiple bruises and a bone fracture. Id. at 132.

¶ 45   The defendant testified that he was not present during the attack. Rather, he returned home

between 10 and 10:30 p.m. and went to bed shortly thereafter. His parents corroborated his

testimony. The codefendants Albritton identified did not testify at trial. Id.

¶ 46   After the defendant was convicted, the trial court denied his motion for a new trial to

introduce the exculpatory testimony of codefendants David Kent, David Kroll, Jose Flores, and

Mike Schmidt, who were also convicted. The defendant also presented the affidavit of an acquitted

codefendant, Edward Kroll. The affidavits stated that the defendant was not present at the time of

the attack on Bonner and his automobile. Id. at 132-33.

¶ 47   In determining whether the trial court erred in denying the defendant’s motion for a new

trial, our supreme court noted that new evidence warrants a new trial if it is of such conclusive


                                                - 17 -
No.1-16-3031


character that it will probably change the result on retrial, it is material to the issue and not merely

cumulative, and it could not have been discovered prior to trial through due diligence. Id. at 134.

It was undisputed that the affidavits were prepared after the jury reached its verdict. Also, these

codefendants did not testify as to the whereabouts of the defendant at trial because such testimony

would have been incriminating. The court concluded that the testimony of these codefendants

“clearly qualifies as newly discovered evidence.” Id. at 134-35. The court found that “no amount

of diligence could have forced the codefendants to violate their fifth amendment right to avoid

self-incrimination [citation] if the codefendants did not choose to do so.” Id. at 135.

¶ 48   The court also disagreed with the State’s argument that the affidavits merely amounted to

cumulative evidence. The court acknowledged that the defendant presented alibi evidence at trial.

However, since the codefendants’ statements directly addressed the ultimate issue of whether the

defendant was present during the attack, the affidavits raised “additional questions concerning”

the verdict and were not cumulative. Id. The court further found that a different result is probable

if the trial court considers the codefendants’ affidavits. Given Albritton’s testimony that the

defendant was present during the attack and the defendant’s contrary testimony and that of his

parents that he was at home at the time, the codefendants’ testimony should cause the factfinder to

scrutinize the facts and surrounding circumstances “more closely to determine the guilt or

innocence” of the defendant. Id. at 135-36. Accordingly, the court concluded that the defendant

met the requirements for a new trial. Id. at 136.

¶ 49   As in Molstad, the new evidence here consists of an affidavit from a person who

participated in the incident and had personal knowledge of what occurred. In his affidavit, Torres

admitted that he was the person who came out of an alley waving a gun during the fight and that


                                                 - 18 -
No.1-16-3031


defendant fired his gun due to Torres’s actions that day. The State argues that Torres’s affidavit

does not qualify as newly discovered evidence because defendant was aware of Torres at the time

of trial. Torres was listed in police reports as a potential witness, and he provided a statement to

police after the incident naming defendant as the shooter.

¶ 50    Torres, however, did not testify at trial, nor did he provide the information in his affidavit

to anyone prior to 2014. He stated in his affidavit that he was interrogated by police after the

incident and he “wasn’t complying.” Torres’s earlier reluctance to divulge his degree of

participation in the fight is not surprising, and like our supreme court found in Molstad, no amount

of diligence could have forced Torres to admit he had a gun during a shooting investigation if he

chose not to do so. Defendant could not know Torres was the person he saw with a gun until he

received Torres’s affidavit in 2014, well after his direct appeal and two years after he filed his first

postconviction petition. We find that Torres’s statements qualify as newly discovered evidence.

¶ 51    We also find that Torres’s statements are material and not merely cumulative to testimony

presented at trial. “Evidence is considered cumulative when it adds nothing to what was already

before the jury.” People v. Ortiz, 235 Ill. 2d 319, 335 (2009). Defendant and Davis did testify at

trial about a man with a gun in the alley. However, Torres’s statements serve as more than mere

corroboration of that testimony. They provide a first-person account of the incident that directly

contradicts the trial testimony of the State’s primary eyewitnesses, Officers Komo and Trevino.

Evidence is not cumulative if it adds to the information that was before the jury and raises

additional questions concerning the jury’s verdict. Id. at 335-36; Molstad, 101 Ill. 2d at 135.

¶ 52    Nonetheless, the State argues that defendant’s actual innocence claim must fail because

Torres’s statements are not of such conclusive character that the result on retrial would probably


                                                 - 19 -
No.1-16-3031


change. We disagree. Officer Komo and Officer Trevino testified that they did not see anyone else

with a weapon before defendant fired his gun. The other eyewitness for the State, Davis, testified

that he saw a Hispanic man with a silver gun in the alley prior to the shooting, which corroborated

defendant’s testimony. The State, however, read into evidence Davis’s prior statements in which

he said nothing about a man with a gun, calling into question Davis’s credibility. No witness for

the defense testified about the information presented by Torres’s affidavit.

¶ 53    Defendant has consistently maintained that there was a man in the alley pointing a gun at

him before he fired his shots, but prior to Torres’s affidavit no unimpeached evidence corroborated

his account. Torres now admits that he was the man who waved his gun at defendant, causing him

to shoot. Torres’s intent in waving his gun was to scare people at the scene. We are mindful that,

at this stage, we take as true all well-pleaded factual allegations in the petition and supporting

documents unless they are positively rebutted by the record. People v. Sanders, 2016 IL 118123,

¶ 48. With the factfinder charged with ascertaining the credibility of the witnesses and resolving

conflicting accounts, this new evidence raises the probability that the jury would find defendant

acted in self-defense. See People v. Henderson, 2014 IL App (2d) 121219, ¶ 35. For the reasons

set forth, we find that defendant’s petition and supporting documents presented a colorable claim

of actual innocence and the circuit court erred in denying him leave to file his successive petition

on this basis.

¶ 54    Defendant also contends that his successive petition sufficiently established cause and

prejudice regarding his claim that the mandatory 25-year firearm enhancement, as applied to him,

resulted in a sentence that violated the proportionate penalties clause. Leave of court to file a

successive postconviction petition may be granted if defendant shows cause for failure to raise the


                                               - 20 -
No.1-16-3031


claim in the initial postconviction proceeding and prejudice resulting therefrom. 725 ILCS 5/122-

1(f) (West 2016); People v. Wrice, 2012 IL 111860, ¶ 48. The State’s brief challenges only

prejudice; therefore we address only that element of the analysis. Ill. S. Ct. R. 341(h)(7) (eff. May

25, 2018) (“[p]oints not argued are forfeited and shall not be raised in the reply brief, in oral

argument, or on petition for rehearing”). Prejudice is shown if the failure to raise the claim earlier

“so infected the entire trial that the resulting conviction or sentence violates due process.”

Pitsonbarger, 205 Ill. 2d at 464.

¶ 55   The proportionate penalties clause of the Illinois Constitution provides that “[a]ll penalties

shall be determined both according to the seriousness of the offense and with the objective of

restoring the offender to useful citizenship.” Ill. Const. 1970, art. I, § 11. A sentence violates the

proportionate penalties clause if it is “cruel, degrading, or so wholly disproportionate to the offense

as to shock the moral sense of the community.” People v. Miller, 202 Ill. 2d 328, 338 (2002). Our

supreme court has never defined what constitutes a cruel or degrading sentence that is “ ‘wholly

disproportioned to the offense’ ” because “as our society evolves, so too do our concepts of

elemental decency and fairness which shape the ‘moral sense’ of the community.” Id. at 339. To

determine whether a sentence shocks the moral sense of the community, a reviewing court

considers the objective facts of the case in light of “the community’s changing standard of moral

decency.” People v. Hernandez, 382 Ill. App. 3d 726, 727 (2008).

¶ 56   We know that courts unequivocally distinguish juvenile defendants from adults when

imposing life sentences. See Miller v. Alabama, 567 U.S. 460 (2012); People v. Miller, 202 Ill. 2d

328 (2002). These cases recognized that children lack maturity and have an underdeveloped sense

of responsibility, are more vulnerable to negative influences, and have character that is not yet well


                                                - 21 -
No.1-16-3031


formed. Miller, 567 U.S. at 471. Thus, Miller held that “a sentencing scheme that mandates life in

prison without possibility of parole for juvenile offenders” violates the eighth amendment because

such a scheme, by making the factors of youth “irrelevant to imposition of that harshest prison

sentence, *** poses too great a risk of disproportionate punishment.” Id. at 479. In People v. Buffer,

2019 IL 122327, our supreme court extended the constitutional protections set forth in Miller to

juvenile defendants sentenced to more than 40 years in prison, finding that a sentence of 40 years

or less provides a meaningful opportunity to demonstrate maturity and rehabilitation and obtain

release. Id. ¶ 41.

¶ 57    Defendant’s sentence of 33 years’ imprisonment is not a mandatory life sentence, nor is it

a sentence of more than 40 years that our supreme court has determined constitutes a de facto life

sentence. As such, defendant’s sentence does not raise the constitutional concerns expressed in

Miller and Buffer. See also People v. Patterson, 2014 IL 115102, ¶ 110 (concluding that “[a] prison

term totaling 36 years for a juvenile who personally committed three counts of aggravated criminal

sexual assault does not fall into that category” of “the most severe of all criminal penalties”).

Defendant’s sentence, however, did include a mandatory 25-year enhancement because in

committing the offense of attempted murder, he “personally discharged a firearm that proximately

caused great bodily harm, *** or death to another person.” 730 ILCS 5/5-8-1(a)(1)(d)(iii) (West

2010). Defendant, who was 17 years old when he committed the offense, argues that the mandatory

firearm enhancement violated the proportionate penalties clause as applied to him because it “did

not permit the court to give appropriate weight to his youth and rehabilitative potential.”

¶ 58    Our supreme court has clearly upheld the constitutionality of mandatory firearm

enhancement provisions. The court determined that these provisions do not violate the


                                                - 22 -
No.1-16-3031


proportionate penalties clause because the legislature’s purpose in enacting them, to account for

the added danger when an offender uses a firearm in committing a felony, does not “shock the

conscience of the community.” People v. Sharpe, 216 Ill. 2d 481, 524-25 (2005). The court

reasoned that, in fixing a penalty for an offense, the potential for rehabilitation need not be given

greater weight than the seriousness of the offense. Id. at 525. While the case before it concerned

first degree murder, our supreme court noted that in the past it found that application of the firearm

enhancements to defendants convicted of attempted murder was not “cruel nor degrading, nor

would it shock the moral sense of the community.” Id. at 524. Therefore, “it could not possibly be

cruel or degrading or a shock to the moral sense of the community to apply the enhancements to

first degree murder itself.” Id.

¶ 59    In People v. Wilson, 2016 IL App (1st) 141500, this court cited Sharpe and held that

application of a 25-year mandatory firearm enhancement to a 17-year-old defendant convicted of

attempted murder did not shock the moral sense of the community. Id. ¶ 40. While noting that the

defendant had no prior convictions, had a supportive family, and felt pressured by peers to shoot

the victim, the evidence showed that he “pursued the victim down an alley, raised his firearm, and

shot at the victim four times before fleeing.” Id. ¶¶ 41, 43. This court further found that, although

“there were certain mandatory aspects of defendant’s sentence, *** the trial court retained wide

latitude to fashion a sentence.” Id. ¶ 43. Therefore, we concluded that defendant’s sentence of 31

years’ imprisonment did not violate the proportionate penalties clause. Id.

¶ 60    Similar to the circumstances in Wilson, defendant here admittedly carried a gun to a

location near a high school and bus stop where he got involved in a fight, pulled out the weapon

while fleeing, and then fired shots with about 30 people in the area. One of the shots hit Officer


                                                - 23 -
No.1-16-3031


Trevino, who recovered from his injuries. The trial court acknowledged defendant’s youth and his

lack of a significant criminal record but found that his actions in firing the gun merited serious

consequences. The court exercised its discretion in sentencing defendant, giving him a little more

than the minimum of 31 years but not imposing a natural or de facto life sentence. Following

Wilson, we find that defendant’s sentence of 33 years’ imprisonment, which included a 25-year

mandatory firearm enhancement, did not violate the proportionate penalties clause.

¶ 61    Defendant, however, argues that our standard of moral decency is still evolving on this

issue. He points to recent legislation enacted by our legislature that authorizes the trial court, in its

discretion, to decline imposing any applicable firearm enhancement when sentencing a defendant

who is under 18 years old at the time of the offense. See 730 ILCS 5/5-4.5-105(b) (West 2016).

He also cites recent appellate court cases finding that application of an adult sentencing scheme

that includes a mandatory firearm enhancement, to certain juvenile defendants, violated the

proportionate penalties clause. See People v. Aikens, 2016 IL App (1st) 133578, ¶¶ 1, 37 (17-year-

old defendant’s 40-year sentence for attempted murder, which included a 20-year firearm

enhancement, “shocks our evolving standard of moral decency” because defendant had no prior

criminal history, was described as full of potential and able to rehabilitate, and had a social history

that was “ ‘quite troubling’ ”); People v. Barnes, 2018 IL App (5th) 140378, ¶¶ 25, 29 (finding

that the 15-year mandatory firearm enhancement imposed on defendant, who was 17 years old at

the time he committed the offense of armed robbery, had no prior criminal history, had

rehabilitative potential, and did not harm anyone during the commission of the offense, “shocks

our evolving standard of moral decency”). Defendant argues that this court should find, as did the




                                                 - 24 -
No.1-16-3031


courts in Aikens and Barnes, that application of the mandatory firearm enhancement to him

violated the proportionate penalties clause.

¶ 62    We acknowledge the recent legislation, but there is no indication the General Assembly

found that application of mandatory firearm enhancements to juvenile defendants shocked our

sense of moral decency. The new provision did not completely eliminate application of the

mandatory firearm enhancements to juvenile defendants, nor did it make the provision retroactive.

See People v. Hunter, 2017 IL 121306, ¶ 56. Our legislature clearly believed that, for juvenile

defendants, mandatory firearm enhancements were appropriate in certain circumstances.

¶ 63    Also, Aikens and Barnes are distinguishable from the case at bar. In Barnes, the defendant’s

weapon was not actually loaded (Barnes, 2018 IL App (5th) 140378, ¶ 25); in Aikens, the

defendant fired shots, but no one was injured (Aikens, 2016 IL App (1st) 133578, ¶ 37). As we

recounted above, defendant here got involved in a fight and was running away from the scene

when he fired his gun. Defendant was near a high school, and there were around 30 people in the

area. One of defendant’s shots hit Officer Trevino, but fortunately no one else was injured or killed.

Although his sentence of 33 years’ imprisonment is lengthy, defendant did not receive a de facto

life sentence. Defendant’s sentence still allows him a meaningful opportunity to demonstrate

maturity and rehabilitation and obtain release. See Buffer, 2019 IL 122327, ¶ 41. Since defendant’s

sentence did not violate the proportionate penalties clause, we find that he has not established

prejudice as required to file a successive postconviction petition. We affirm the circuit court’s

denial of leave to file on this basis.

¶ 64                                     IV. CONCLUSION




                                                - 25 -
No.1-16-3031


¶ 65   Since we find that defendant has sufficiently established his actual innocence claim, we

reverse the judgment of the circuit court denying him leave to file a successive postconviction

petition on that basis and remand for appointment of postconviction counsel and second-stage

proceedings. However, we affirm the court’s denial of leave to file a successive petition regarding

his proportionate penalties claim. See Pitsonbarger, 205 Ill. 2d at 462 (finding that “the cause-

and-prejudice test must be applied to individual claims, not to the petition as a whole”).

¶ 66   Affirmed in part and reversed in part; remanded with directions.




                                               - 26 -
No.1-16-3031



                                 No. 1-16-3031


Cite as:                 People v. Woods, 2020 IL App (1st) 163031


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 07-CR-
                         1130; the Hon. Stanley J. Sacks, Judge, presiding.


Attorneys                James E. Chadd, Thomas A. Lilien, and Elena B. Penick, of State
for                      Appellate Defender’s Office, of Elgin, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg and Annette Collins, Assistant State’s Attorneys, of
Appellee:                counsel), for the People.




                                      - 27 -